Lumpkin, Justice.
1. According to the wisdom of the sages of the law, it is contrary to sound policy for the seller of property to become himself the purchaser. He is apt to do himself more than justice in the latter capacity. Accordingly, sheriffs, administrators, executors, and other persons acting in a fiduciary capacity, are not allowed to purchase absolutely at their own sales, and whenever they do so, such sales are voidable at the option of the parties .at interest. Most of the sales just referred to are required to be made after due advertisement and under ■strict regulations as to time and place, but the rule stated is applicable to them nevertheless. Certainly, therefore, this rule should not be relaxed as to a sale made by a livery-stable keeper under the provisions of sections 1992 and 2140 of the code, which sale may be made upon giving thirty days notice to the owner of the intention to sell, and concerning which there are no requirements as to advertising, or selling on a public sale-day, or that the sale shall be at the usual place of conducting public sales. ■ In any event, the thirty days notice to the owner is indispensable to the validity of the sale, and merely mailing a notice to him, as was clone in this case, is not sufficient, unless he actually received it thirty days before the sale took place. It was shown beyond controversy that Stubbs did not have the full thirty days notice required by law; and therefore the sale of the horse by Powers to himself was absolutely void, though it may have been in public to the highest bidder, and fairly conducted by the sheriff’, acting for Powers.
2. It is a matter of no consequence that Stubbs, when he left the horse at the stable, may have authorized Powers, as his agent, to sell the horse. It is quite cer*443tain Powers neither executed this agency, nor attempted to do so, when he sold to Witkowski. In making that sale, Powers acted for himself, and sold the horse as his own property. lie doubtless supposed he had acquired a valid title by the sale to himself already mentioned, and undertook to deal with the horse accordingly. If was too late, after so doing, to make valid his sale to Witkowski upon the theory that this sale was made by him as the agent of Stubbs, such theory being absolutely unsupported by any evidence in the case.
3. Before the present case was begun, Stubbs had brought suit against Powers for the recovery of the horse. This latter action was commenced before Powers had made the sale at which he himself became the purchaser, and which amounted to a conversion by him of the property. Accordingly, the jury who tried that •case found in favor of Powers, basing their verdict solely .and expressly upon the ground that the conversion was not committed until. after the action was brought. It therefore distinctly appears that the title to. the property, .as between Stubbs and Powers, was in no way then passed .upon or adjudicated, and it follows clearly and conclusively that the judgment rendered in that case, construed in the light of the verdict upon which it was founded, could not bar Stubbs from bringing a second action for the recovery of the horse against either Powers himself, or Witkowski who held under him.
4. It appears from the record that Powers had a bill for a considerable amount against Stubbs for the board of the horse, but there is no evidence that this bill was transferred to Witkowski when he purchased the animal. Whether or not Witkowski could use this bill, supposing it to be correct and just, in mitigation of the damages for which he was liable to Stubbs, is not before us for adjudication. This question was not made in the pleadings, in any part of the charge of the court ex*444cepted to, nor by any request to change, and is not, therefore, as a question of law, involved in the case irrespective of the evidence and the finding of the jury thereon. If the evidence had been undisputed as to the amount and correctness of this bill, it might have been proper for this court, under the general assignment that the verdict is contrary to the evidence, to have entertained and decided the question whether the bill could have been made available by Witkowskiforthe purpose indicated; but we are shut off from so doing, because the evidence was conflicting as to whether the bill was justly due or owing at all. We are therefore unable to say that the verdict was excessive and consequently wrong because no part of the bill was allowed by the jury. There was no error in refusing a new trial.

Judgment affirmed.